UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-6916



BRIAN COLES, a/k/a Ronnie Miller,

                                              Plaintiff - Appellant,

          versus


DUPREE,

                                              Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (1:06-
cv-02208-JFM)


Submitted: August 30, 2007             Decided:     September 11, 2007


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian Coles, Appellant Pro Se. Thomas Harold Bostwick, BALTIMORE
COUNTY OFFICE OF LAW, Towson, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Brian Coles appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error.     Accordingly, we deny

Coles’ motion for appointment of counsel, and affirm for the

reasons stated by the district court.   Coles v. Dupree, No. 1:06-

cv-02208-JFM (D. Md. May 23, 2007). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                              - 2 -